The United Nations
is our Organization; we are its custodians, and we have to
adjust to change. We have a huge responsibility to pass it
on in better shape than we found it. Historians in future
years will acknowledge this period of radical change.
But what are the objectives of this Organization of ours
in 1993? Well, they are not very difficult to enumerate,
because they are set out for us and by us in the Preamble to
the Charter, and they remain as valid today as they were
when they were agreed in 1945.
The first, of course, is peace, because without peace
and security no human society can flourish; then human
dignity, because if we do not treat each other with respect as
individuals, we will not do so as nations; justice, because
unless relations between nations are grounded in law, the
powerful will always be able to triumph over the weak;
social and economic progress, because without the sustained
and sustainable development of our economies, all our other
achievements will be as nothing.
I believe that to this list we must now add the
maintenance of a clean and attractive environment. We are
learning, painfully, that our planet also has rights. We
ignore them only at our peril.
These are the foundations for the vision of what the
world should be. In New Zealand, we would say that they
give opportunities to all. When the United Nations came
into existence almost 50 years ago, the vision was sharper
than the reality, but the founders of the United Nations were
certainly not deterred. They were at the watershed in the
affairs of the world. They had just experienced the awful
reality of a global conflict in which millions had died, and
they were determined to do everything in their power to
make sure that such a conflict could never occur again.
They did build well. They embodied their vision not only
in this Organization but also in a whole series of economic,
financial, social and humanitarian institutions, and they gave
it the only strength that counted: their sheer determination,
as men and women from very different countries, to make
it happen.
Only the utmost patience and perseverance has kept that
dream and that determination alive through most of the
50 years since 1945. Progress has been slow and it has been
halting. Some great things were done, but too often the
Members of the United Nations could agree only at the
lowest common denominator, a reflection of the political
gaps and strains within the United Nations membership.
There are, however, four reasons why I believe that that
long, grey era has closed.
The first is that the cold war, that shadow and threat of
a global conflict, is now over. Freed of that constraint, the
United Nations can operate, as it was intended that it should,
as the ultimate guardian of the security of all its Members,
the ultimate arbiter of world peace.
Secondly, democracy, one of the most effective
guarantors of peace between nations, is spreading. We
welcome the establishment of democratic institutions and
processes in countries that have for too long been without
them.
The third point is that in the General Agreement on
Tariffs and Trade Uruguay Round of multilateral trade
negotiations, the world has a major opportunity to turn its
back on protectionism and lock in the prospects for
economic growth through trade and other forms of economic
integration. Freedom and free trade go hand in hand.
Fourthly, and last, the Earth Summit in Rio de Janeiro
and Agenda 21 contain a global consensus, a universal
determination to act to preserve our environment.
This combination of developments marks a new
watershed; if we are to keep faith with the founders of this
Organization, we must do what they did in 1945 at their
watershed, and build well, not just for ourselves, but of
course for those who follow.
On the issue of security and peacemaking, the first
point that I raised was that the elimination of confrontation
between the super-Powers has opened up new possibilities
for the practice of collective security and peacemaking. The
unfortunate consequence of 50 years of super-Power
confrontation is, paradoxically, that we are not yet very good
at working together: like a novice sports team, we are really
rather uncoordinated, sadly lacking in strategy, sadly lacking
in team skills or knowledge of the new rules, and sadly
lacking in collective determination. We cannot correct these
deficiencies overnight, but we must keep on trying to
improve.
Forty-eighth session - 29 September l993 39
The other paradox is that peace has not broken out
simply because the former Soviet Union and the United
States have stopped squaring off against each other. There
have been unexpected consequences: some would liken the
result to taking the lid off a pressure-cooker. Conflicts,
internal and between neighbours, seem to have burst out
everywhere. These consequences, in human terms, are
horrific.
So here we are, in the United Nations, underresourced,
undertrained and facing an enormous peacemaking, peace-
building and peace-keeping challenge. We really have no
alternative to learning as we go, and I believe that we are
doing so.
During the past year, I have spoken to soldiers and
relief workers in the field in United Nations missions as
widely spread as Somalia and Croatia, and I pay my highest
tribute to their dedication under some of the most adverse
circumstances. United Nations people are trying there, as
elsewhere, to create conditions where their work will
ultimately no longer be required. They are actually trying to
do themselves out of a job.
The Secretary-General’s document "An Agenda for
Peace" is now in a consolidation phase. The problems are
clear: rising expectations; machinery due for reform; lack of
funds; and the lack of ready, well-trained and well-equipped
forces. Mr. Boutros Boutros-Ghali has already made some
thoughtful proposals, including sending teams to Member
States to help identify in advance resources available for the
United Nations operations. New Zealand is willing to
respond positively to this approach.

The Secretary-General has also made organizational
changes in the Headquarters departments that support peace-
keeping. The revamping of the Department of Peace-
Keeping Operations is a very good start, providing we
recognize that we need more than just a shifting of the
resources. The new philosophy of peace-building and
peacemaking must work in tandem with the well-tried and
successful peace-keeping philosophy of the past.
On the issue of safety and security of United Nations
personnel, recent peace-keeping operations have highlighted
the risks to United Nations personnel working in dangerous
and unstable situations. That does not help the recruitment
of peace-keepers, and it does not help the recruitment of
contributing countries. The United Nations must have the
means to hold personally responsible and accountable those
who attack or commit other acts of violence against the
United Nations and associated personnel.
Earlier this year the New Zealand Government took the
initial step of calling for all possible measures to ensure the
safety of United Nations personnel. We asked the Secretary-
General to report on the adequacy of existing arrangements.
His report makes a number of positive recommendations.
He has highlighted the need for the General Assembly to
elaborate a new multilateral instrument on the role the
Security Council might play in setting the appropriate
conditions designed to improve the safety of personnel.
I was very pleased just this afternoon to participate in
a Security Council meeting that adopted a resolution
welcoming the Secretary-General’s report and spelling out
the conditions the Council will impose in the future for the
protection of United Nations personnel. I was also delighted
that the General Assembly last week agreed to New
Zealand’s proposal to include a new item on the safety of
personnel in this year’s agenda. I hope that the Sixth
Committee will establish a working group to consider the
issue and make urgent progress. I hope the subject will also
be very fully discussed in all other relevant United Nations
bodies.
Of course, any mechanisms for protecting peace-keepers
must also require that parties to any conflict respect the
integrity of those personnel that have been deployed on their
behalf. Such an undertaking should, in principle, form part
of the mandate for any peace-keeping operation. The recent
practice of the Security Council of establishing clear
mandates for peace-keeping operations at the outset of
deployment is especially welcome, but there remains an onus
on a host State both to explain carefully to its people the
reason for the United Nations presence and also to take
active steps to ensure the safety of United Nations personnel.
But the purpose of peace-keeping or peacemaking and
peace-building is not solely to deal with conflicts that have
already arisen, urgent though that task is. We must improve
our capacity to prevent conflicts before they break out, and
I should like to acknowledge here the importance and
timeliness of recent improvements in conflict-resolution
mechanisms and the ongoing work on preventive diplomacy.
I welcome very warmly the contribution made by my
Australian colleague, Senator Gareth Evans, to the debate on
this subject. He has given us much food for thought and
some helpful suggestions for concrete steps we can take to
improve our performance in this area.
40 General Assembly - Forty-eighth session
Disarmament measures remain a key element in conflict
prevention. This year, as the international community
moves towards the extension - I hope for an indefinite
period - of the Treaty on the Non-Proliferation of Nuclear
Weapons, the Assembly will have non-proliferation as one
of its major themes. In this regard, North Korea’s continued
evasion of its responsibilities under that Treaty demands a
firm international response.
We welcome very strongly the restraint being shown by
the nuclear-weapon States on testing and their positive
attitude towards the launching of negotiations for a
comprehensive test-ban treaty. It is not before time. New
Zealand has sponsored a draft resolution on comprehensive
test-bans for many years. Its purpose now is on the brink of
fulfillment. The subject needs to be taken up in the
Conference on Disarmament. Given the importance of the
tasks now on the agenda of the Conference on Disarmament,
membership of the Conference must be open to all who have
the will to participate constructively.
In respect of conventional weaponry, we applaud the
enhancement of controls through the commencement of the
Register of conventional-arms transfers. We now have a
chemical weapons Convention in place alongside the
biological weapons Convention.
It is timely to consider what similar work can be done
in respect of conventional weapons. As disarmament moves
from the realms of Utopia into the achievable, we must lend
every effort, here in the United Nations and outside it, to
ensure disarmament’s more rapid progress. No sensible
proposal should be discarded simply for outdated ideological
reasons.
The spread of democratic institutions to every corner of
the globe is, I believe, one of the most encouraging
phenomena of recent years, and the pace is astonishing. In
the space of just 24 hours last week, the Parliament of Israel
approved a Declaration of Principles on Palestinian self-
government; the Parliament of South Africa enacted
legislation establishing the Transitional Executive Council to
take charge of that country until a democratically elected
Government is in office; and a constitutional Government
took office in Cambodia.
We welcome these historic events and the promise they
hold for a more just and prosperous existence for the peoples
of those nations. As delegations will remember, the Middle
East and South Africa dominated the political agenda of the
Assembly for many years. These positive developments in
both regions will give a new cast to the Assembly’s
deliberations.
We can also take heart from progress on another front
of long-standing concern to the Assembly. The United
Nations is now three years into the International Decade for
the Eradication of Colonialism. The good news is that we
are already seeing evidence that the goals and objectives of
the United Nations in this area are almost completely
realized. The number of Self-Governing Territories on the
United Nations list is now very small, and many of these are
exploring innovative ways to complete the decolonization
process. The recent United Nations Seminar on Colonialism,
held in Papua-New Guinea in June, confirmed this trend. It
also revealed that in some cases some very small Non-Self-
Governing Territories do not want fundamental constitutional
change thrust upon them.
New Zealand has always been a strong advocate of the
principle that in all cases decisions on self-determination are,
of course, for the local people to make. We are comfortable
with the notion that certain Territories, such as the Tokelaus,
may finally choose to develop concepts of self-government
and free association that further develop models that have
already been successfully employed for other very small
former Territories.
In that connection, and consistent with New Zealand’s
principled approach to all matters of decolonization, I am
pleased to confirm that the New Zealand Government and
the people of the Tokelaus have extended an invitation to the
United Nations to send a further visiting mission to the
Tokelaus early in 1994 to meet local leaders and, of course,
discuss recent developments.
Democracy is a sure foundation for peace between
nations. It is the political expression of that universal
respect for human rights to which we are all committed.
The Vienna Declaration and Plan of Action arising out of
this year’s World Conference on Human Rights gives some
direction to steps the Organization can take to strengthen the
observance of human rights.
I believe we should move quickly to approve a high
commissioner for human rights. The United Nations needs
an officer with a mandate to play a constructive role in
preventing, monitoring and alleviating human rights abuses
throughout the world. The Centre for Human Rights should
be given the resources to match the immense task it will
have before it. There is a clear need for an enhanced
programme of advisory services and technical assistance to
Forty-eighth session - 29 September l993 41
help countries build up their national human rights
infrastructure.
Human rights is also about recognizing the rights of
peoples to self-identity. In this, the International Year for
the World’s Indigenous People, I would like to support a
proposal that the United Nations declare a decade for
indigenous peoples. We need to build on what has been
achieved, first at Rio de Janeiro and subsequently during the
International Year world wide. This is a long-term task. It
will require a sustained and very coordinated effort.
Unhappily, our task is not just to enhance the
observance of human rights. In this last decade of the
twentieth century, we seem at times to be actually moving
backwards, witnessing the abuse and deprivation of human
rights on a scale that we really believed we had put a long
way behind us. The suffering of millions of refugees
displaced by conflict is beyond our comprehension but
cannot and should not be beyond our compassion. This
dimension is starkly evident in nearly every issue now
before the Security Council. Last June, the Office of the
United Nations High Commissioner for Refugees put the
figure at 19 million people - 19 million displaced people
around the world - and it continues to rise.
It is appropriate to pay a special tribute to Mrs. Ogata
and her staff for the way in which they are meeting, often in
dangerous and trying circumstances, the challenges which
this problem brings. New Zealand has responded to these
increased demands by making a special provision for
refugees from Bosnia, Somalia and Cambodia by
establishing special programmes for particularly vulnerable
groups, such as women at risk, and by providing aid. We
now have one of the highest per capita resettlement ratios in
the world. But this is, of course, addressing the symptoms,
not the cause. The ultimate objective must be to create or
recreate conditions that allow refugees to return in safety and
dignity to their own homes and homelands.
Nor can we neglect the need to bring to justice those
who have brought about such suffering. The establishment
of a war crimes Tribunal for the former Yugoslavia is
certainly a central pillar in the international response to this
particular conflict. The full achievement of the Tribunal’s
mandate is of the highest priority. At the same time, and in
a broader context, New Zealand also welcomes the
consideration being given to the creation of an international
criminal court. We would like to see further progress on
this issue made during this session of the Assembly.
Sustainable economic growth for all countries is
essential for stability and peace in the world. A principal
determinant for that is an open, healthy and international
trading system, a system that encourages closer economic
relations and strengthened North-South exchanges. There is
no greater assistance developed countries can give to the
developing countries than to open their markets. A
satisfactory conclusion to the Uruguay Round of multilateral
trade negotiations would be of immense benefit to us all and
has been mentioned, I believe, by just about every speaker
on this rostrum during this debate.
Progress to that end in the General Agreement on
Tariffs and Trade, of course, has been slow, as we know.
Many deadlines have come and many deadlines have gone
without resolution. We should not be under any illusion.
Come this December, after seven years of negotiations on
the Uruguay Round, either we will have the liberalization of
multilateral trade with a benefit to all or the prospects of
avoiding global economic warfare will have suffered the
most serious setback. The New Zealand Government sees
the purpose of these negotiations being to lock in place
today the politically attainable, and to build on what might
be possible tomorrow. In preparing for that, we also have
to focus our attention on what is needed to ensure that all
countries are placed where they can reap the benefits of the
future.
We still have much to follow up from the Rio
Conference on Environment and Development. But time is
not on our side. Environmental degradation continues to
pose a serious threat to the planet and its resources, and no
country - no country - is immune from its impact. The
levels of responsibility for environmental damage may differ
from country to country, but we must face up to their
consequences together. We must meet the objectives of
Agenda 21 and the Rio Declaration. All countries should
move to ratify the climate and biodiversity Conventions, a
step that New Zealand took just recently. New Zealand will
contribute to the global environmental facility that is to fund
both of those Conventions. We have begun work to reduce
carbon dioxide emissions and are developing a
comprehensive strategy for reducing net greenhouse gas
emissions. We are also making excellent progress on
phasing out consumption of ozone-depleting chemicals.
New Zealand is ready to share its expertise on biological
diversity with other countries to assist them in meeting
obligations under the Conventions.
I suppose that one of the most useful exercises that we
can conclude here is to draw some lessons from the
experiences and views that I have set out. The most obvious
42 General Assembly - Forty-eighth session
one to me is that, however important it is to deal with the
particularities of human aspirations for peace, respect for the
individual, economic well-being and a good, clean
environment, one should never lose sight of the connections
between them all. The Secretary-General has pointed out
how peace, development and democracy form a mutually
reinforcing circle, and we agree. Getting the linkages right
can be as important for success as the elements of each.
Peace and security are not likely to be soundly based if
people are hungry. Economic growth cannot last if the
natural resources used to create it are not conserved. People
are not likely to make the effort required by economic
restructuring if the important choices are made for them.
Economic growth cannot be sustained if countries keep
coming up with new pretexts, such as environmental
protection, to justify excluding outside competition from
their own markets.
Human aspirations and human security must be seen in
the round. That is one of the major challenges facing the
membership of this Organization. The work done by the
United Nations in post-peace-keeping situations, I believe,
deserves renewed attention. For those countries where there
is still a need to foster economic, political and social
development, we should look at establishing a partnership
arrangement between the United Nations and the sovereign
Government. A coordinating body comprising the
Governments and a group of friends of the Secretariat could
help to ensure that the gains of peace-keeping are taken
through to reconstruction. I believe that we need a new
institutional framework to graduate problems out of the
security area and into a forum more able to cope with the
needs of redevelopment and reconstruction.
The second lesson is that we need to keep looking at
how well the United Nations is fitted to meet the challenges
it is facing and be prepared to change it where necessary.
Membership of the United Nations has continued to grow
and I warmly welcome the newest Member States.
Many speakers have referred to Security Council
reform. The Security Council is in need of early reform.
We support a modest increase in membership and a fresh
look at the institution as a whole. The possibility of some
members representing regional groupings for, say, a 10-year
period is worth considering. New Zealand will continue to
oppose any extension of veto rights.
Another imperative is for the Council’s work methods
to be improved. Wider consultation with the broader
membership of the United Nations is essential. United
Nations agencies are also ripe for restructuring. The General
Assembly has made a good start on itself. We have
streamlined the Committees, but we also must streamline the
overall workload. It is unmanageable at present.
For several years now, we have been looking hard at
ways to fund new demands on the Organization by making
compensating savings elsewhere. We still need to ask hard
questions about whether all that has been done traditionally
still needs to be done. I welcome the fact that the Secretary-
General’s budget proposals already envisage some major
steps in this area. He has also identified better contracting
as a source of further savings.
At the end of the day, however, all that can be done to
increase efficiency and cut costs will come to naught if the
financial commitment by Member States is lacking. New
Zealand pays its dues on time; most others do not. I urge
them to do so. Let us certainly go on talking about financial
reform, but let us also secure the financial basis of the
Organization while we are doing so.
But what is the real dream that all of us have? I would
urge all members to keep making, from year to year, real
progress towards satisfying those basic human aspirations I
mentioned at the outset and to do so with a strong, well-
equipped and well-focused United Nations. Specifically, I
want to see a reshaped Security Council, a more tightly
focused General Assembly, better peace-keeping practice, a
Secretariat equipped to handle peace-building and partnership
arrangements, and financial arrangements built on efficiency
and punctuality. Would that not give a point to the fiftieth
anniversary celebrations that lie ahead in 1995, and would it
not make the United Nations of the next 50 years a more
effective, more dynamic and exciting place to do the world’s
business in than the conditions of the last 50 years have
allowed? The deprived of this world expect no less. The
well-off know the world is too small for the huge gap that
now exists amongst all people to remain.
